Citation Nr: 0633677	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied service connection for 
bilateral hearing loss and tinnitus.

In December 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to this appeal.  
To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran maintains that his current hearing loss and 
tinnitus are related to in service acoustic trauma.  In this 
regard, the veteran maintains that while aboard the U.S.S. 
CANBERRA he was a yeoman assigned to weapons control.  His 
noise exposure came from assisting in firing drills where he 
stood beside 8-inch gun turrets and from use of a cable 
firing gun to highline supplies or sick crewmembers between 
ships, all without the use of hearing protection.  He was 
instructed to open his mouth to absorb the noise.  The 
veteran reported a continuity of hearing problems and 
tinnitus since service.  Post-service, the veteran had 
occupational noise exposure from his work at a trailer 
factory but testified to use of hearing protection.  Private 
medical records dated in 1997 reflect complaints of decreased 
hearing and hearing loss.  

The veteran's DD Form 214 reflects that the veteran primary 
specialty in service was equivalent to that of a clerk.  On 
whispered voice testing at separation in July 1965 was 15/15 
and the examiner noted normal ears evaluation.  

A review of the evidence of record indicates that there are 
VA medical records that are outstanding.  Specifically, the 
veteran testified that he had a hearing test at the Battle 
Creek VA Hospital in 2003 or 2004 that reflected a current 
bilateral hearing loss; however, there are no records for 
this treatment in the claims file.  

Under the circumstances, the Board considers that an 
examination would be helpful to the resolution of the issue 
on appeal.  In view of the above the Board finds that a VA 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for the disabilities in issue, 
which have not been previously submitted, 
to include a hearing test conducted at the 
Battle Creek VA Hospital in 2003 or 2004.  

3.  A VA audiology examination should be 
conducted by a in order to determine the 
nature, severity and etiology of the 
veteran's hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner prior to the examination.  In 
addition to an audiological examination, 
any other tests deemed necessary should be 
performed.  The examiner is requested to 
obtain a detailed in-service and post 
service history of noise exposure.  A 
complete medical explanation of the 
findings should be recorded.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the veteran's 
hearing loss and tinnitus are related to 
the veteran's military service.  
Specifically, is it more likely than not 
that the hearing loss would be due to 
noise exposure during service or is 
hearing loss more likely due to other 
pathology such as advancing age or ear 
disease.  A complete rational for any 
opinion expressed should be included in 
the report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the RO should readjudicate 
the veteran's claims, to include all 
evidence received since the December 2004 
statement of the case.  If any of the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


